Response to Amendment
1.	In the original claims filed 1/10/2017, and the previously filed claims filed 12/18/2018, 7/9/2019, and 1/20/2020, applicant had a claim 21.  In the claims filed 1/20/2020, claims 15-21 were withdrawn by applicant. In the current claims filed 10/6/20 claims 15-20 have been cancelled.  It appears as if the claim status indicator is incorrect and applicant intended to cancel claims 15-21. Claim 21 is interpreted as being cancelled and intended to be grouped with cancelled claims 15-20.   

Reasons for Allowance
2.	Claims 8 and 14 are allowed
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding to Claim 1, the present invention is neither anticipated nor rendered 
obvious over the prior art because the prior art fails to disclose a masking plug comprising an elongated shaft having an outer surface, a first end terminating at a terminal surface and a second end, the outer surface of the shaft having external threads extending from the first end to the second end, a head, an enlarged body having an outer surface, a first end of the body including a chamfered surface extending from the outer surface of the body to the threads on the outer surface of the shaft, the terminal surface including a hollow cavity, the hollow cavity having a first open end communicating with the first end of the shaft and a second closed end, being centered about an axis of the shaft, and having 
 
Regarding to Claims 8 and 14, applicant has incorporated the previously indicated allowable subject matter into independent form.  Claims 8 and 14 are therefore allowed. 

Claims 2-3, 5, 7, 9-11, and 13 are allowed as a result of being dependent on an allowed claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726